



Exhibit 10.1
UNITED NATURAL FOODS, INC.


2020 EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT


[time vesting for Board of Directors]




This Restricted Share Unit Award Agreement (this “Agreement”) effective as of [
] __, 20__ (the “Grant Date”), between United Natural Foods, Inc. (the
“Company”) and __________________ (the “Director”), evidences an Award
denominated in Restricted Share Units to the Director under the United Natural
Foods, Inc. 2020 Equity Incentive Plan (as amended from time to time, the
“Plan”). Except in the preceding sentence and where the context otherwise
requires, the term “Company” shall include the Company and all present and
future Subsidiaries. All capitalized terms that are used in this Agreement
without definition shall have the meanings set forth in the Plan.


1.
Definition.



“Restricted Share Unit” means a right to receive a payment in the form of any
one Share of the Company’s common stock, par value $0.01 per share, subject to
the terms and conditions set forth in this Agreement and in the Plan.


2.    Grant of Restricted Share Units.  In consideration of services to be
rendered by the Director to the Company, the Company hereby grants to the
Director [______] Restricted Share Units, on the terms and conditions and
subject to the restrictions set forth in this Agreement and the Plan. The grant
of Restricted Share Units shall be subject to adjustment as provided in Section
4.3 of the Plan. This grant is conditional upon the Director signing a
counterpart of this Agreement and delivering such signed counterpart to the
Company within sixty (60) days of this Agreement, including by electronic means
if provided by the Company pursuant to Section 16. Capitalized terms that are
used but not defined herein have the meaning ascribed to them in the Plan.


3.    Vesting.


(a)    Except as otherwise provided herein or in the Plan, if the Director
remains in continuous service through the applicable vesting date, the
Restricted Share Units will vest on ___________, 20__.


(b)    In the event the Director’s continuous service terminates as a result of
an involuntary removal during the pendency of a term as a member of the Board of
Directors (other than in connection with a Change in Control), the Director’s
unvested Restricted Share Units shall be automatically forfeited upon such
termination of continuous service and the Company shall not have any further
obligations to the Director under this Agreement.


(c)    If the Director’s continuous service terminates for any reason other than
an involuntary removal during the pendency of a term as a member of the Board of
Directors, the Restricted Share Units shall continue to vest. If the Director’s
continuous service terminates for any reason after a Change in Control, the
Restricted Share Awards shall immediately vest. If the Restricted Share Units
are not assumed


1

--------------------------------------------------------------------------------





or continued upon a Change in Control, any unvested Restricted Share Units shall
be treated as having become fully vested and exercisable as of the date and time
immediately prior to the Change in Control.


4.    Payment. The Company shall issue to the Director one Share for each
Restricted Share Unit which has become vested with respect to the vesting
schedule pursuant to Section 3 of this Agreement. The payment of the Shares
shall be made to the Director (or the Director’s assignee or beneficiary if
permitted by the Plan or the Committee) in accordance with the Company’s grant
and settlement policy no later than March 15th of the calendar year next
following the calendar year in which the vesting period ends and may be made as
a book-entry confirmation or through the issuance of a certificate evidencing
such Shares.


5.    Rights as a Stockholder. The Director shall have no rights as a
stockholder with respect to any Shares which may be issued upon the vesting of
the Restricted Share Units (including, without limitation, voting rights and any
rights to receive dividends or non-cash distributions with respect to such
Shares) unless and until the Shares have been issued to Director. No adjustment
shall be made for dividends or other rights for which the record date is prior
to the date such Shares are issued.


6.    Covenants. As a condition to the receipt of the Award (which shall be
forfeited in the event of noncompliance with this Section 6), the Director
hereby agrees to adhere to the covenants set forth in Section 14.8 of the Plan,
which include confidentiality, non-competition and non-solicitation covenants.


7.    No Guarantee of Service. Nothing in this Agreement or in the Plan shall
confer upon the Director any right to be retained as a Director of the Company
or in any other capacity, or shall interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to terminate the
Director’s continuous service at any time for any reason whatsoever, with or
without Cause.


8.    Amendment. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, this Agreement and the Restricted
Share Units, prospectively or retroactively in time (and in accordance with
Section 409A of the Code with regard to awards subject thereto); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of the
Director or any holder or beneficiary of the Restricted Share Units shall not to
that extent be effective without the consent of the Director, holder or
beneficiary; and provided further that no consent of the Director or any holder
or beneficiary shall be required for any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination to the extent necessary
to conform this Agreement to mandatory provisions of applicable federal or state
laws, regulations or rulings, including but not limited to the provisions of
Section 409A of the Code necessary to avoid tax penalties to the Director. The
Committee is authorized to make equitable and proportionate adjustments in the
terms and conditions of, and the criteria included in, this Agreement and the
Restricted Share Units as set forth in the Plan.


9.    Determinations by the Committee. Except as otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or this Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons.


10.    Provisions of the Plan. The Director hereby acknowledges receipt of a
copy of the Plan with this Agreement and agrees to be bound by all the terms and
provisions of the Plan. This Agreement is governed by the terms of the Plan, and
in the case of any inconsistency between this Agreement and the terms of the
Plan, the terms of the Plan shall govern. This Agreement, read together with the
Plan, represents


2

--------------------------------------------------------------------------------





the entire understanding and agreement between the Company and the Director, and
shall supersede any prior agreement and understanding between the parties with
respect to the matters contained herein. This Agreement, and any payment of
Shares in settlement of the Restricted Share Units, shall be subject to any
policy of the Company regarding the recoupment or clawback of compensation as in
effect at the date of this Agreement or hereafter adopted by the Board.


11.    Nontransferability of Restricted Share Units.  Except as otherwise
provided in the Plan, the Restricted Share Units and this Agreement shall not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Director. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Share Units otherwise than
as permitted by the Plan and this Agreement shall, at the election of the
Company, be null and void. Transfer of the Restricted Share Units for value is
not permitted under the Plan or this Agreement.


12.    Notices. Any notice required or permitted to be given to the Director
under this Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon deposit in the United States mail with postage and
fees prepaid. Any notice or communication required or permitted to be given to
the Company under this Agreement shall be in writing and shall be deemed
effective only upon receipt by the Secretary of the Company at the Company’s
principal office.


13.    Waiver. The waiver by the Company of any provision of this Agreement at
any time or for any purpose shall not operate as or be construed to be a waiver
of the same or any other provision of this Agreement at any subsequent time or
for any other purpose.


14.    Section 409A.


(a)    For the avoidance of doubt, the Restricted Share Units granted under this
Agreement are intended to be exempt from or otherwise comply with Section 409A
of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Director by Code
Section 409A or damages for failing to comply with Code Section 409A.


(b)    Notwithstanding any other payment schedule provided herein to the
contrary, if the Director is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then any payment due under this Agreement that is considered
“deferred compensation” under Section 409A of the Code payable on account of a
Director’s “separation from service” shall not be made until the date which is
the earlier of (A) the expiration of the six (6) month period measured from the
date of such “separation from service” of the Director, and (B) the date of
Director’s death (the “Delay Period”) to the extent required under Code Section
409A. Upon the expiration of the Delay Period, all payments delayed pursuant to
this Section 15(b) shall be paid to the Director in a lump sum in accordance
with the Agreement.


(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of
“deferred compensation” (as such term is defined in Code Section 409A) upon or
following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Code Section
409A (and, more specifically, Treasury Regulation 1.409A-1(h)) and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”




3

--------------------------------------------------------------------------------





(d)    For the avoidance of doubt, any payment due under this Agreement within a
period following Director’s termination of employment, death, Disability,
Retirement or other event, shall be made on a date during such period as
determined by the Company in its sole discretion.


15.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


16.    Successors. This Agreement shall inure to the benefit of and be binding
upon any successor to the Company and shall inure to the benefit of the
Director's legal representative. All obligations imposed upon the Director and
all rights granted to the Company under this Agreement shall be binding upon the
Director's heirs, executors, administrator and successors.


17.    Electronic Communication. The Company may, in its sole discretion, decide
to deliver any document related to current or future participation in the Plan
by electronic means. The Director hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.


[signature page follows]


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Director has accepted and signed this
Agreement, all on the day and year first mentioned above.


UNITED NATURAL FOODS, INC.
 
 
 
 
By:
 
 
 
 
 
DIRECTOR
 
 
 
 
 
 
 





5